PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
TAN, Wen
Application No. 15/932,505
Filed: 7 Mar 2018
For: THE USE OF KAURANES COMPOUNDS IN THE MANUFACTURE OF MEDICAMENT FOR TREATMENT OF CADIAC HYPERTROPY AND PULMONARY HYPERTENSION
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the renewed petition under 37 CFR 1.182 filed July 6, 2022, to correct the misidentification of the actual applicant. 

The petition under 37 CFR 1.182 is GRANTED.  

Petitioner filed the present renewed petition seeking to remove KEY-PHARMA BIOMEDICAL INC. as the applicant and identify the inventor, Wen Tan, as the correct applicant. The petition is being filed as a result of a misidentification of the applicant on filing. Petitioner asserts inventor Wen Tan is the actual applicant in this application. Petitioner paid the required petition fee of $210 on March 19, 2022. Petitioner submitted a marked-up ADS on July 6, 2022, deleting the original Applicant Information with strike-through to reflect the inventor as the applicant.   

After careful review of the information presented, the Office finds the petition meets the requirements of 37 CFR 1.182 to correct the misidentification of the actual applicant.  Specifically, petitioner has shown that KEY-PHARMA BIOMEDICAL INC. is not a proper applicant under the statute (35 U.S.C. 118). Therefore, on petition, the Office will remove KEY-PHARMA BIOMEDICAL INC. as the applicant and identify the inventor as the applicant in this application.  

The Office has updated its records to reflect the inventor, Wen Tan, as the applicant. A corrected filing receipt accompanies this decision.

The filing of the renewed petition on July 6, 2022, and the issuance of this decision does not toll the period for filing a renewed petition for revival of the abandoned application under 37 CFR 1.137(a). The two-month period for filing a renewed petition under 37 CFR 1.137(a), including extensions of time under 37 CFR 1.136(a), continues to run from the May 4, 2022 mail date of the dismissal decision. The application remains abandoned as of the date of this decision until the filing of a grantable renewed petition under 37 CFR 1.137(a) and a decision granting such petition.

Telephone inquiries concerning this decision should be directed to the undersigned at (571) 
272-3211.

/CHRISTINA TARTERA DONNELL/Attorney Advisor, OPET                                                                                                                                                                                                        

Enclosure:  Corrected Filing Receipt